Citation Nr: 1039194	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a back injury 
with paresthesia of the left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to April 1950.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (10).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's current low back disability first developed as a 
result of a back injury in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of a back injury with paresthesia of the left lower 
extremity have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for residuals of a back injury with paresthesia of the 
left lower extremity, which constitutes a complete grant of the 
Veteran's claim.  Therefore, no discussion of VA's duty to notify 
or assist is necessary.
 
Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the Veteran's service medical records are 
not available.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that records 
storage facility in 1973.  The Board is satisfied that the RO has 
taken all necessary steps to secure service medical records and, 
given the responses from the NPRC, that additional efforts would 
be futile.  38 U.S.C.A. § 5103A(b).  In a case such as this, 
where service medical records are unavailable, the Board is 
mindful of the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).

At an August 2010 hearing the Veteran testified that he was in 
the Army Airborne and that he injured his back during a jump in 
1949.  He reported that he was hospitalized and placed in 
traction for three months.  He stated that he was then 
transferred out of Airborne.  The Board notes that the Veteran's 
testimony is found to be credible.  The credibility of the 
Veteran's statements is further supported by the consistency of 
his statements over a long period of time.  The record contains a 
July 1974 letter from the Veteran in which he reported that he 
injured his back in 1949 and that he spent several months in 
traction at a military hospital.

A July 1974 private medical record notes that the Veteran 
complained of severe left leg and back pain.  Although the 
Veteran's medical records prior to July 1974 could not be 
obtained, the July 1974 report notes that the Veteran had 
previously had nine surgical procedures because of his back and 
left leg discomfort.  Past procedures noted included exploration 
and decompression, as well as a fusion with laminectomy.  The 
Veteran underwent another lumbar spine surgery in July 1974.  The 
operative report notes that there was a huge amount of scar 
tissue, bony excrescence, and conglomeration compression to the 
dura and root at L-5, S-1.

VA X-rays taken in February 2006 reveal that the Veteran had 
severe multilevel degenerative changes with marked disc space 
narrowing L1/L2, L4/L5 and near fusion at the L5/S1 disc space.

Again, the Board finds the Veteran's statements regarding an in-
service injury to be credible.  Given that by July 1974 the 
Veteran had already had nine surgical procedures for his low 
back, and the Veteran maintains he has had symptoms ever since, 
the Board finds that the Veteran has a current low back 
disability due to his injury in service.  Accordingly, service 
connection for residuals of a back injury with paresthesia of the 
left lower extremity is warranted.  In this case all doubt has 
been weighed in favor of the Veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a back injury with 
paresthesia of the left lower extremity is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


